Ford, Judge:
The merchandise covered by the above suits consists of rayon yarn, singles, classified under paragraph 1301 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T. D. 51802, or the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T. D. 52739, and assessed with duty at 22% cents per pound or 27% cents per pound, respectively.
*425It is contended by plaintiff that a larger proportion of said merchandise is properly dutiable at the rate of 22% cents per pound under paragraph 1301 of the Tariff Act of 1930, as modified, supra, under the provision for:
Yarns of rayon or other synthetic textile:
Weighing one hundred and fifty deniers or more per length of four hundred and fifty meters:
Singles, not specially provided for.
It is stipulated by and between counsel for the respective parties that entry 877088, dated March 7, 1956, covered by protest 324083-K, contains 11,896 pounds of rayon yarn, singles, weighing 150 deniers or more per 450 meters; and that 11,897 pounds consist of rayon yarn, singles, weighing under 150 deniers per 450 meters.
It was further stipulated that entry WH-106248, dated May 23, 1956, covered by protest 322382-K, contains 5,002 pounds of rayon yarn, singles, weighing over 150 deniers per 450 meters, and that 5,002 pounds consist of rayon yarn, singles, weighing under 150 deniers per 450 meters.
In accordance with the stipulation of counsel and to the extent indicated above; the claim of plaintiff is sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.